In a medical malpractice action, defendant New York Medical College appeals from so much of an order of the Supreme Court, Kings County (Leone, J.), dated June 15, 1981, as (1) denied its motion to dismiss the action as to it, for failure to timely serve a complaint, and (2) granted plaintiff’s cross motion permitting him to vacate his default and serve a complaint as against it. Order reversed, insofar as appealed from, on the law, with $50 costs and disbursements, the provision which denied the appellant’s motion to dismiss is deleted and the motion is granted, and the plaintiff’s cross motion is denied as to the appellant. The excuses proffered by plaintiff for his failure to serve a complaint until some five months after receiving a notice of appearance amount to nothing more than law office failure, and the action must, therefore, be dismissed as to the moving defendant (see Barasch v Micucci, 49 NY2d 594; Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900). O’Connor, J. P., Bracken, Rubin and Boyers, JJ., concur.